DETAILED ACTION (Quayle Action)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on January 15, 2021.  Claims 1, 3, 6, 7, 9, 1-16, 18 and 20 are pending.

Specification
The disclosure is objected to because of the following informalities: The Title of the invention is non-descriptive.  Examiner proposes replacing the Title with or similar, “Content Moderation System and Indication of reliability of documents”.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 7, 9, 1-16, 18 and 20 are objected to because of the following informalities:

Claims 1, 16 and 20 are objected to for lacking the subject matter of dependent claim 12 as agreed in the 1/29/21 interview.  In addition, system claim 16 should replace the term “processor” with “hardware processor” in view of the specification.
Claim 12 should be cancelled to reflect the agreed changes (see above).
Claims 3, 6, 7, 9, 1-15 and 18 are objected to for being dependent from objected claims 1, 16 and 20, respectively.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The invention (agreed to/amended claims 1, 16, 20 with the subject matter of claim 12) are directed to analyzing and determining reliability of documents based at least on author reliability score, crowdsource reliability score and domain reliability score, wherein when the respective scores are not satisfactory flagging the content of the document as fake news, and building a model which provides a domain in which unreliable and inaccurate documents originated, and a measure of how quickly the unreliable and inaccurate documents propagated to other locations. 
Claim 12 should be cancelled to reflect the agreed changes (see above).
Claims 3, 6, 7, 9, 1-15 and 18 are allowable to being dependent from objected to but allowable claims 1, 16 and 20, respectively.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see claim and title objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 29, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158